DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a method, with claims 1-16, in the reply filed on 03/10/2021 is acknowledged.  Claims 17-20 are withdrawn from further consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EPITAXIAL WAFER COMPRISING BORON AND GERMANIUM AND METHOD OF FABRICATING THE SAME.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2005/0176262 A1; hereinafter “Ono’) in view of Mueller et al. (US 2018/0047586 A1; hereinafter “Mueller”).
Regarding Claim 1, Ono teaches a method of fabricating an epitaxial wafer, the method comprising: providing a semiconductor substrate (a silicon wafer 11) doped with both boron and germanium such that a sum of boron concentration and germanium concentration is at least 8.5E+18 atoms/cm3 and the germanium concentration is 6 times or less the boron concentration (paragraph 27); forming an epitaxial layer (an epitaxial layer 13) on the semiconductor substrate such that the semiconductor substrate and the epitaxial layer constitute the epitaxial wafer (paragraphs 30-31). 
However, Ono does not explicitly disclose an annealing the epitaxial wafer.  Mueller teaches an annealing an epitaxial wafer for 1 hour or longer at a temperature of 1,000OC or less in order to provide gettering characteristics (paragraphs 3-5 and 16.  For example, a thermal treatment processing an epitaxially coated semiconductor wafer for 1hr at a temperature of 950 OC).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Ono with that of Mueller in order to gettering characteristics.  
Regarding Claim 2, Ono teaches wherein providing the semiconductor substrate includes: forming a silicon ingot including the boron and the germanium; and slicing the silicon ingot to form a silicon substrate (11) (paragraph 27).

Regarding Claim 4, Mueller teaches wherein annealing the epitaxial wafer is performed at a temperature of 900 OC to 950 OC (950 OC) under an atmosphere of an inert gas (under nitrogen) or a mixed gas of an inert gas and hydrogen gas (paragraphs 16 and 41).
Regarding Claim 5, Mueller teaches wherein annealing the epitaxial wafer includes introducing the semiconductor substrate with oxygen to form a gettering site (oxygen precipitates for an internal getter).  While Mueller does not explicitly an oxygen concentration of 1.0E+18 atoms/cm3 or higher, teaching of Mueller including the annealing temperature, atmosphere, and time, which are identical to those of invention (See claims 1-5).  Accordingly, since the epitaxial wafer as the structure and the annealing process/parameters disclosed in Ono and Mueller is identical to that of the claim, claimed property or function, the oxygen concentration of 1.0E+18 atoms/cm3 or higher, is presumed to be obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 6, while the combined teaching of Ono and Mueller does not explicitly disclose hydrogen gas less than 10 volume percent included in the atmosphere during the annealing step, it would have been obvious to one of ordinary skill in the art to readily adjust the annealing process parameters, including claimed hydrogen gas additional of 10 percent or 
Regarding Claim 7, Ono teaches wherein: forming the epitaxial layer includes forming a silicon epitaxial layer using an epitaxial growth process in which the semiconductor substrate is used a seed, and the silicon epitaxial layer has a thickness of 5 µm or higher (10 µm) (paragraphs 30-33).
Regarding Claim 8, Ono teaches further comprising doping the epitaxial layer with boron, wherein a boron concentration of the epitaxial layer is less than the boron concentration of the semiconductor substrate or less than the sum of the boron concentration and the germanium concentration (paragraph 30).
Regarding Claims 9-10, while the combined teaching of Ono and Mueller does not explicitly disclose a step of thinning the semiconductor substrate with a wet etchant including hydrofluoric acid (HF), nitric acid (HNO3), acetic acid (CH3COOH), and phosphoric acid (H3PO4), it would have been obvious to one of ordinary skill in the art to perform a wafer thinning step using wet etchant as a well-known semiconductor manufacturing processing step, for example, in order to provide a scaled down semiconductor device/wafer or to provide electrical through connections within the semiconductor substrate.
Regarding Claim 11, Ono teaches a method of fabricating an epitaxial wafer, the method comprising: providing a semiconductor substrate (a silicon wafer 11) in which boron and germanium are doped at a total concentration of 8.5E+18 atoms/cm3 or greater (paragraph 27); performing an epitaxial process in which the semiconductor substrate is used as a seed to form 
However, Ono does not explicitly disclose an annealing the epitaxial wafer.  Mueller teaches an annealing a semiconductor substrate for 1 hour or longer at a temperature of 900-950OC in order to provide gettering characteristics (paragraphs 3-5 and 16.  For example, a thermal treatment processing an epitaxially coated semiconductor wafer for 1hr at a temperature of 950 OC).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Ono with that of Mueller in order to gettering characteristics.  
Regarding Claim 12, Ono teaches wherein: the semiconductor substrate is doped with the germanium at a concentration 6 times or less a concentration of the boron, and germanium atoms substitute for ones of silicon atoms of the semiconductor substrate or ones of silicon and boron atoms of the semiconductor substrate (paragraph 27).
Regarding Claim 13, Ono teaches wherein the germanium concentration in the semiconductor substrate is equal to or less than 6 times the boron concentration in the semiconductor substrate (paragraph 27).
Regarding Claim 14, Mueller teaches wherein annealing the semiconductor substrate is performed after forming the epitaxial layer on the semiconductor substrate (paragraphs 16 and 41).
Regarding Claim 15, while the combined teaching of Ono and Mueller does not explicitly disclose a wet etching process using a wet etchant including hydrofluoric acid (HF), nitric acid (HNO3), acetic acid (CH3COOH), and phosphoric acid (H3PO4), it would have been obvious to one of ordinary skill in the art to perform a wafer thinning step using wet etchant as a 
Regarding Claim 16, Ono teaches further comprising doping the epitaxial layer with boron, wherein the boron is included in the epitaxial layer at a concentration less than the boron concentration in the semiconductor substrate, wherein the boron concentration in the semiconductor substrate is at least 3.6E+19 atoms/cm3 (paragraphs 27 and 30), which is an overlapping range to the claimed boron concentration in the epitaxial layer being 1.0E+15 atoms/cm3 or less.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the boron concentration in the epitaxial layer in a range less than 3.6E+19 atoms/cm3, including the claimed range of 1.0E+15 atoms/cm3 or less, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  Furthermore, it has held that discovering an optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829